DETAILED ACTION
1.	Claims 21-22, 25-27, 29-39, and 41-44 have been presented for examination. 
	Claims 23-24, 28, and 40 have been cancelled.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PRIORITY
3.	Acknowledgment is made of applicant's claim for priority. This application is a continuation of 14/170,354 filed 01/31/2014 now issued patent 9977847. 14/170,354 has priority to provisional application 61/895,347 filed 10/24/2013 as well as provisional application 61/895,346 also filed 10/24/2013.
Response to Arguments
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/21 has been entered.
i)	Following Applicants amendments and arguments the previously presented claim objections and 112 rejections have been WITHDRAWN. 
ii)	Following Applicants amendments and arguments a new prior art rejection is presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	Claim(s) 21-22, 25-27, 29-39, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Drees et al. U.S. Patent Publication No. 2012/0022700, hereafter Drees, in view of Dannecker, Lars, et al. "Forcasting evolving time series of energy demand and supply." East European Conference on Advances in Databases and Information Systems. Springer, Berlin, Heidelberg, 2011, hereafter Dannecker.

Regarding Claim 21: The reference discloses An energy smart meter configured to be used as one of multiple energy smart meters in an energy system hierarchy comprising at least one higher level node, the energy smart meter comprising:
a communication connection; (Drees. [0036])
a processor; and (Drees. [0037])
one or more computer-readable storage media storing computer-executable modules that, when executed by the processor, cause the energy smart meter to communicate within an energy system hierarchy, the modules comprising: (Drees. [0037])
a transmission module that, by the communication connection, communicates energy forecast model data to the at least one higher level node in the energy system hierarchy, (Drees. “[0096] The smart building manager 106 shown in the Figures may be configured to support multi-campus or multi-building energy management services.  Each of a plurality of campuses can include a smart building manager configured to manage the building, IT, and energy resources of each campus.”)
a usage module that records energy usage measurements by one or more energy consumers or energy prosumers in communication with, and monitored by, the smart meter; (Drees. “[0074]… The smart building manager 106 (with input from the user or operating using pre-configured business rules shown in FIG. 3) may be configured to accept time-of-use pricing signals or information from a smart grid (e.g., an energy provider, a smart meter, etc.) and, using its knowledge of historical building system data, control algorithms, calendar information, and/or weather information received from a remote source, may be configured to conduct automatic cost forecasting.”)
a model evaluation engine that assesses accuracy of a current energy forecast model instance using at least some of the energy usage measurements; and (Drees. “[0108]… If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist.”)
an adaptation module that determines an updated forecast model instance having increased accuracy and replaces the current energy forecast model instance with the updated forecast model instance. (Drees. “[0108]… If process 500 is used in automated measurement and validation (AM&V) layer 110, a statistical significance of new performance values may indicate that a predicted model of a power consumption is no longer valid.  AM&V layer 110 may then attempt to update the statistical model to better predict future power consumptions and/or notify FDD layer 114 that a fault condition may exist.”)
wherein (1) the energy forecast model data comprises one or more values for one or more parameters of an energy forecast model instance used by the energy smart meter to forecast energy consumption or production, the one or more parameters being applied to one or more values measured by the energy smart meter; (Drees. “[0074]… The smart building manager 106 (with input from the user or operating using pre-configured business rules shown in FIG. 3) may be configured to accept time-of-use pricing signals or information from a smart grid (e.g., an energy provider, a smart meter, etc.) and, using its knowledge of historical building system data, control algorithms, calendar information, and/or weather information received from a remote source, may be configured to conduct automatic cost forecasting.”) (2) each of the multiple energy smart meters comprises a respective transmission module, a respective usage module, a respective model evaluation engine, and a respective adaptation module. (Drees. [0076] “The smart building manager 106 or the DR layer 112 may plan these activities or proactively begin load shedding based on grid services capacity forecasting conducted by a source on the smart grid or by a local algorithm (e.g., an algorithm of the demand response layer).”)
Drees does not explicitly recite and (3) the at least one higher level node is physically separate from, and receives energy forecast model parameters from, multiple energy smart meters, and determines a global energy 
However Dannecker recites and (3) the at least one higher level node is physically separate from, and receives energy forecast model parameters from, multiple energy smart meters, and determines a global energy forecast model instance based at least in part on the energy forecast model parameters received from the multiple energy smart meters. (Dannecker. Section 2.1 ,"A naive approach for forecasting in a distributed system means the direct propagation of measurements or forecasts of lower level entities to the responsible next level entity. This entity then calculates a global forecast." Also Figure 1 which graphically visualizes this concept as well as the recitation of "emerging smart meter technologies" in the introduction.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the energy forecast model hierarchy of Drees with the global energy forecasting of Dannecker in order to allow “existing forecasting models to work with evolving time series in the context of real-time energy balancing.” (Dannecker, middle of page 2)

Regarding Claim 22: The reference discloses The energy smart meter of claim 21, wherein the modules further comprise an initialization module that estimates an initial forecast model instance based on historical consumption data for the smart meter. (Drees. “[0139] Process 800 is also shown to include using historical data to create a baseline model that allows energy usage (e.g., kWh) or power consumption (e.g., kW) to be predicted from varying input or predictor variables (e.g., occupancy, space usage, occupancy hours, outdoor air temperature, solar intensity, degree days, etc.).”)

Regarding Claim 25: The reference discloses The energy smart meter of claim 21, wherein the model evaluation engine asseses the accuracy of the current energy forecast model instance by determining a forecast error and comparing the forecast error to a forecast error threshold (Drees. “[0114] Automated fault detection module 412 is yet further shown to include threshold parameter evaluator 526.  Threshold parameter evaluator 526 can use the one or more threshold parameters from training component 522 to determine if new performance values are statistically significant.  For example, threshold parameter evaluator 526 may compare a new EWMA from EWMA generator 520 to a trained threshold parameter to determine if the new EWMA is statistically significant, i.e. the new EWMA falls outside of the predicted behavior.  If a new performance value is statistically significant, threshold parameter evaluator 526 may notify automated diagnostics module 414, manual diagnostics module 416, and/or GUI services that a possible fault condition exists.”) and the adaptation module determines the updated forecast model instance when the determined forecast error meets or exceeds the forecast error threshold. (Drees. “[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 26: The reference discloses The energy smart meter of claim 25, wherein the energy forecast model data communicated by the transmission module comprises one or more parameter values for the updated energy forecast model instance. (Drees. “[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 27: The reference discloses The energy smart meter of claim 25, wherein the updated energy forecast model instance comprises a same forecast model type as the current energy forecast model instance but a different value for at least one parameter. (Drees. “[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 29: See rejection for claim 1.

Regarding Claim 30: The reference discloses The one or more non-transitory computer-readable storage media of claim 29, the method further comprising:
generating an initial energy forecast model instance based on historical consumption data measured by the energy smart meter. (Drees. “[0139] Process 800 is also shown to include using historical data to create a baseline model that allows energy usage (e.g., kWh) or power consumption (e.g., kW) to be predicted from varying input or predictor variables (e.g., occupancy, space usage, occupancy hours, outdoor air temperature, solar intensity, degree days, etc.).”)

Regarding Claim 31: The reference discloses The one or more non-transitory computer-readable storage media of claim 29, wherein evaluating accuracy of a current energy forecast model comprises determining a forecast error and comparing the forecast error with a forecast error threshold. (Drees. “[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 32: The reference discloses The one or more non-transitory computer-readable storage media of claim 31, wherein determining the forecast error and comparing the forecast error to the forecast error threshold is performed at predetermined intervals. (Drees. “[0081] …The AM&V layer 110 may be configured to track (e.g., using received communications) the inputs for use by such a validation method at regular intervals and may be configured to make adjustments to an "adjusted baseline energy use" model against which to measure savings.”)

Regarding Claim 33: The reference discloses The one or more non-transitory computer-readable storage media of claim 31, wherein the updating is carried out if it is determined that the determined forecast error meets or exceeds the forecast error threshold. (Drees. “[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 34: See rejection for claim 1.

Regarding Claim 35: The reference discloses The method of claim 34, the method further comprising:
generating an initial energy forecast model instance based on historical consumption data measured by the energy smart meter. (Drees. “[0139] Process 800 is also shown to include using historical data to create a baseline model that allows energy usage (e.g., kWh) or power consumption (e.g., kW) to be predicted from varying input or predictor variables (e.g., occupancy, space usage, occupancy hours, outdoor air temperature, solar intensity, degree days, etc.).”)

Regarding Claim 36: The reference discloses The method of claim 34, wherein evaluating accuracy of a current energy forecast model comprises determining a forecast error and comparing the forecast error with a forecast error threshold. (Drees. “[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 37: The reference discloses The method of claim 36, wherein determining the forecast error and comparing the forecast error to the forecast error threshold is performed at predetermined intervals. (Drees. “[0081] …The AM&V layer 110 may be configured to track (e.g., using received communications) the inputs for use by such a validation method at regular intervals and may be configured to make adjustments to an "adjusted baseline energy use" model against which to measure savings.”)

Regarding Claim 38: The reference discloses The method of claim 36, wherein the updating is carried out if it is determined that the determined forecast error meets or exceeds the forecast error threshold. (Drees. “[0113] Automated fault detection module 412 is further shown to include training component 522 which performs statistical operations on the history of performance values to produce one or more threshold parameters as inputs to threshold evaluator 526.  The threshold parameters are statistical predictors of the behavior of the building management system, i.e. markers that define a range of normal behavior within a specific statistical confidence.  For example, training component 522 may generate threshold parameters that define a model wherein 99.7% of values observed during the training period fall within upper and lower temperature threshold parameters.”)

Regarding Claim 39: The reference discloses The method of claim 34, further comprising:
receiving a request from the at least one higher level node in the energy system hierarchy for at least one of the one or more energy forecast model parameters; and (Drees. “[0075]… The smart building manager 106 or DR layer 112 may also be configured to model utility rates to make decisions for the system.  All of the aforementioned processing activities or inputs may be used by the smart building manager 106 (and more particularly, a demand response layer 112 thereof) to limit, cap, profit-from, or otherwise manage the building or campus's energy spend.  For example, using time-of-use pricing information for an upcoming hour that indicates an unusually high price per kilowatt hour, the system may use its control of a plurality of building systems to limit cost without too drastically impacting occupant comfort.  To make such a decision and to conduct such activity, the smart building manager 106 may use data such as a relatively high load forecast for a building and information that energy storage levels or distributed energy levels are low.” Figure 1A, the smart building manager is the higher node in the hierarchy taking information from the lower levels which perform forecasting such as at least 114)
transmitting the at least one of the one or more energy forecast model parameters to the at least one higher level node in response to the request. (Drees. “[0075]… The smart building manager 106 or DR layer 112 may also be configured to model utility rates to make decisions for the system.  All of the aforementioned processing activities or inputs may be used by the smart building manager 106 (and more particularly, a demand response layer 112 thereof) to limit, cap, profit-from, or otherwise manage the building or campus's energy spend.  For example, using time-of-use pricing information for an upcoming hour that indicates an unusually high price per kilowatt hour, the system may use its control of a plurality of building systems to limit cost without too drastically impacting occupant comfort.  To make such a decision and to conduct such activity, the smart building manager 106 may use data such as a relatively high load forecast for a building and information that energy storage levels or distributed energy levels are low.” Figure 1A, the smart building manager is the higher node in the hierarchy taking information from the lower levels which perform forecasting such as at least 114)

Regarding Claim 41: The reference discloses The energy smart meter of claim 21, wherein a parameter of the one or more parameters of the energy forecast model instance comprises a data smoothing factor. (Drees. [101] “Exponentially weighted averages (EWMAs) have been used to diagnose faults in building management controllers…. .lamda.  is an exponential smoothing constant or filter value.” Where the EWMA’s are an aspect of [0236] “…Faults are detected by detector 1511 when the chiller's actual performance deviates significantly from the predicted performance (e.g., predicted using the "manufacturer baseline" or "best baseline").  The SPC chart fault detector 1511 uses a statistical process control chart method to identify chiller faults.  In an exemplary embodiment, an EWMA control chart method is conducted on an EWMA of the error between the actual and predicted performance.”)

Regarding Claim 42: The reference discloses The one or more non-transitory computer-readable storage media of claim 29, wherein a parameter of the one or more parameters of the energy forecast model comprises a data smoothing factor. (Drees. [101] “Exponentially weighted averages (EWMAs) have been used to diagnose faults in building management controllers…. .lamda.  is an exponential smoothing constant or filter value.” Where the EWMA’s are an aspect of [0236] “…Faults are detected by detector 1511 when the chiller's actual performance deviates significantly from the predicted performance (e.g., predicted using the "manufacturer baseline" or "best baseline").  The SPC chart fault detector 1511 uses a statistical process control chart method to identify chiller faults.  In an exemplary embodiment, an EWMA control chart method is conducted on an EWMA of the error between the actual and predicted performance.”)

Regarding Claim 43: The reference discloses The method of claim 34, wherein a parameter of the one or more energy forecast model parameters comprises a data smoothing factor. (Drees. [101] “Exponentially weighted averages (EWMAs) have been used to diagnose faults in building management controllers…. .lamda.  is an exponential smoothing constant or filter value.” Where the EWMA’s are an aspect of [0236] “…Faults are detected by detector 1511 when the chiller's actual performance deviates significantly from the predicted performance (e.g., predicted using the "manufacturer baseline" or "best baseline").  The SPC chart fault detector 1511 uses a statistical process control chart method to identify chiller faults.  In an exemplary embodiment, an EWMA control chart method is conducted on an EWMA of the error between the actual and predicted performance.”)

Regarding Claim 44: The reference discloses An energy smart meter system comprising: an energy system hierarchy comprising at least one higher level node; and multiple energy smart meters according to claim 21; wherein the at least one higher level node is physically separate from the multiple energy smart meters and determines a global energy forecast model instance based at least in part on energy forecast model parameters received from the multiple energy smart meters. (Dannecker. Section 2.1 ,"A naive approach for forecasting in a distributed system means the direct propagation of measurements or forecasts of lower level entities to the responsible next level entity. This entity then calculates a global forecast." Also Figure 1 which graphically visualizes this concept as well as the recitation of "emerging smart meter technologies" in the introduction.”)
	See motivation for claim 21.
Conclusion
6.	All Claims are rejected.

7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2013/0325147.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saif A. Alhija whose telephone number is (571) 272-8635.  The examiner can normally be reached on M-F, 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F. Fernández Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Informal or draft communication, please label PROPOSED or DRAFT, can be additionally sent to the Examiners fax phone number, (571) 273-8635.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SAA



July 2, 2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128